DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 8, the recitation of “the stressed oxide layer is … never removed” is unclear because Figure 3A of the current application shows the oxide 310 is removed from Z1 region in order to form the silicide layers 312/314.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hung et al. (PN 7,585,790) in view of Hsu et al. (US 2007/0235823).
Hung et al. discloses, as shown in Figures, a semiconductor device comprising:
	a substrate (300) having a first semiconductor device (302a or 302b) in a first region and a second semiconductor device (302c) in a second region;
	a stressed oxide layer (314) on the second semiconductor device in the second region;
	a silicide blocking layer (316) on the stressed oxide layer in the second region.
Hung et al. does not disclose	a cap layer on the first semiconductor device in the first region and on the silicide blocking layer in the second region.  However, Hsu et al. discloses a semiconductor device comprising a cap (34) on a first semiconductor device (NMOS/PMOS) in a first region (100/200) and on a second semiconductor device in a second region (200/100).  Note Figures of Hsu et al.  Therefore, it would have been obvious to one of ordinary skills in the art at the time the invention was made to form the device of Hung et al. having a cap layer on the first region and the second region, such as taught by Hsu et al. in order to prevent other layer(s) under the cap from overetching when forming the contact via(s)/hole(s).

Regarding claim 2, Hung et al. and Hsu et al. disclose the first semiconductor device comprises a gate structure (304), a source region (312) and a drain region (312) in the substrate on opposite sides of the gate structure, and a silicide layer (328) on the source region and the drain region.

Regarding claim 3, Hung et al. and Hsu et al. disclose the silicide layer is further formed on the gate structure.

Regarding claim 4, Hung et al. and Hsu et al. disclose the second semiconductor device comprises a transistor or a resistor without silicide formed thereon [Figures].

Regarding claim 5, Hung et al. and Hsu et al. disclose the stressed oxide layer is coextensive with the silicide blocking layer.

Regarding claim 6, Hung et al. and Hsu et al. disclose the silicide blocking layer comprises silicon nitride, silicon-rich oxide, SiO2, SiON, or SiO2/SiN/ SiO2 (ONO structure) [Col. 4, lines 2-5].

Regarding claim 7, Hung et al. and Hsu et al. disclose the cap layer is a silicon nitride layer or a double-layer structure comprising a silicon nitride layer and a silicon oxide layer positioned vertically below the silicon nitride layer [0036].

Regarding claim 8, Hung et al. and Hsu et al. disclose the stressed oxide layer is formed on the second region.  Note that the term “original grown and never removed” is method recitation in a device claimed.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG K VU whose telephone number is (571)272-1666. The examiner can normally be reached Monday - Friday: 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FERNANDO L TOLEDO can be reached on (571) 272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



							/HUNG K VU/                                                                                    Primary Examiner, Art Unit 2897